DETAILED ACTION
This office action is responsive to the RCE filed February 22, 2021.  The application contains claims 1-20, all examined and rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Information Disclosure Statement with references submitted May 7, 2021 has been considered and entered into the file.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,614,419 in view of Passmore, US 2012/0240062 further in view of Hull, U.S. Patent Application Publication #2015/0317073 filed April 30, 2014. 
With regard to Claim 1,
	The ‘419 patent teaches the following:
	Identifying, by a content management system, a content item to be associated with a project folder; (“receiving, by a content management system, a content item to be associated with a first project, the content item comprising at least one comment associated therewith”)
	parsing, by the content management system, the content item to identify a task and an assignment of the task to a user associated with the project folder, the parsing comprising: 
		identifying a first set of special characters associated with a first indication to generate a task for the project folder;
		identifying a second set of special characters associated with a second indication to assign the task to the user associated with the project folder, the second set of special characters distinct from the first set of special characters;
	based on the parsing, automatically generating, by the content management system, a task based on text associated with the first indication and assigning the task to the user associated with the project folder; (“parsing, by the content management system, the at least one comment to identify a first set of one or 
	storing, by the content management system, the task and associated attributes in a task database associated with the project folder; and (“storing, by the content management system, the new task with a plurality of tasks associated with the first project.”) 
	responsive to the storing, synchronizing by the content management system, the task and associated attributes with a client device of the user having access to the project folder; (“causing, by the content management system, a client device to present the task view on a display of the client device.”)
	Current Claim 1 differs from Claim 1 of the '419 patent in that it requires the symbols to be distinct non-alphanumeric symbols. Passmore teaches a system where users create content items (in this case messages) wherein the content item is parsing, the parsing comprising identifying a first set of special characters, the first set of special characters comprising at least one first non-alphanumeric character and identifying a second set of special characters comprising at least one second non-alphanumeric character distinct from the at least one first non-alphanumeric character of the first set of special characters. See e.g., Fig. 7, 8, [0045], [0057], (discussing that the symbol @ performs one function, in this case direct message a user, and a second symbol # performs a second function, in this case hashtagging an item.)

	Hull teaches a similar method comprising generating tasks and assigning them to users associated with a first project folder. See e.g., [0018], [0019], Fig. 4A (tasks are generated and assigned to users in a system and are associated with projects.)
	Regarding the specific term "folder", the examiner first notes that a "folder" is not positively recited in anyway and it is unclear how a "project folder" is different from a project. It is unclear if this is supposed to mean a specific directory on the device where data associated with a project is stored or if this is a more general abstraction. Due do the breadth and the intended use as discussed above, this term is not given patentable weight. The examiner notes however that for a system, such as Hull, to be able to store data together as a "project" that collection of data can be referred to as a "folder."
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention having the patent and Hull before them to modify the tasks so that they'd be associated with "project folders" as taught by Hull. One would be motivated to do so to allow the tasks to be tracked as part of a larger endeavor.
	Claims 2-20 are rejected similarly.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
With regard to Claims 1-20,
These claims recite the limitations of identifying data, parsing it to analyze it to determine a task and a user and based on the analysis, automatically assigning a task to a user.  
These limitations recite mental steps. These limitations essentially are the equivalent of a human, such as a supervisor or boss, reading a letter or memo and assigning tasks to users based on the instructions in the letter. This can be done mentally.
This judicial exception is not integrated into a practical application. The computer components recited (e.g., “processors” in claim 15, “database”, “storing”) are recited so generically that they represent no more than mere instructions to apply the judicial exception on a computer. Further, the claims do not result in an improvement to computer technologies. For example, the claims do not recite an improved way of parsing content and assigning tasks. Further, the additional step of “responsive to the storing, synchronizing, by the content management system, the task and associated attributes with a client device of the user having access to the project folder” is mere insignificant post-solution activity.

The dependent claims further are not patent eligible as they either recite displaying results of the assignment and a status which is mere extra solution activity or they build on the abstract idea such as by claiming further identifying/parsing but do not provide a practical application or significantly more.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-13 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Killoran, U.S. Patent Application Publication #2012/0084367 published April 5, 2012 in view of Passmore, U.S. Patent Application Publication #2012/0240062, published September 20, 2012 further in view of Hull, U.S. Patent Application Publication #2015/0317073 filed April 30, 2014
With regard to Independent Claim 1,
	Killoran teaches a method comprising identifying, by a content management system, a content item to be associated with a project folder. See [0094], (received email message which contains certain text contents (i.e. comments).) The email message is a "content item." The examiner notes that "to be associated with a first project folder" is intended use and not given patentable weight.
	Killoran further teaches parsing, by the content management system, the the content item to identify a task and an assignment of the task to a user associated with the project folder. See [0094], (discussing parsing the content item to determine whether there is a task, for example if the subject has the word "TASK$" or "ASSIGN$" and then it will determine a user to assign the task to.)
	Killoran further teaches identifying a first set of special characters associated with a first indication to generate a task for the first project folder, the first set of special characters comprising at least one first non-alphanumeric character. See [0094], (the word "TASK$" has a special character ($) which is associated with a first indication to generate a task.) The examiner notes that some definitions of the term "alphanumeric" character include punctuation marks and thus a non-alphanumeric character would exclude punctuation marks. However, not all definitions agree on this point and the examiner finds that, in view of the specification, the BRI of "alphanumeric character" would not include punctuation marks but merely 
	Killoran further teaches identifying a second set of ... characters associated with a second indication to assign the task to the user associated with the project folder, the second set of ... characters distinct from the first set of ... characters.  See [0094], (if a task is to be generated using TASK$ then it parses body of email to determine a user to assign task to.)  The examiner notes that characters in a body of email are distinct (i.e. different) from characters in a subject field. The examiner notes that the BRI of the term "distinct" consistent with the specification is "recognizably different." Characters in a header are recognizably different from characters in a subject line due to their placement in a different portion of the document.
	Killoran further teaches based on the parsing, automatically generating, by the content management system, a task based on text associated with the first indication and assigning the task to the user and storing, by the content management system, the task and associated attributes in a task database. See [0095, 0097], (discussing updating database to reflect information in the email.)  See also [0072], (TASK$ email adds a task to the database).
	Killoran further teaches responsive to the storing, synchronizing, by the content management system, the task and associated attributes with a client device of the user having access to the project folder. See e.g., [0072], (TASK$ email adds a task to the database). See also Fig. 12, (the examiner notes that the storing is done in a database as discussed above in [0072] and elsewhere, the database is connected to network 1280 which is connected to client device 1270.) Thus, 
	Killoran doesn't explicitly disclose identifying a second set of special characters associated with a second indication to assign the task to the user associated with the project folder, the second set of special characters distinct from the first set of special characters. Killoran discloses identifying a first set of special characters associated with the first indication to assign the task (TASK$) but is silent as to how the parsing works with regards to the body of the email. However, the examiner notes that any characters in the body of the email are necessarily distinct from the characters in the subject line as they are located in a different portion of the document and thus are recognizably different. 
	However, the examiner notes that Killoran already teaches using special characters in a second, distinct instance, such as $ASSIGN which is used to assign tasks to users which is an “indication to assign the task to the user.” See [0094]. The only difference here is that it is not in the same content item.
Therefore, the examiner finds that it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention having Killoran before them to use special characters to also help identify the user. A skilled artisan would see that special characters help a parser identify specific important terms as in the task and would be motivated to improve the accuracy of the parser by having special characters used to identify important items within the body of the email as well, such as the user. These special characters would then necessarily be distinct from the first set of special characters.

	Passmore teaches a system where users create content items (in this case messages) wherein the content item is parsing, the parsing comprising identifying a first set of special characters, the first set of special characters comprising at least one first non-alphanumeric character and identifying a second set of special characters comprising at least one second non-alphanumeric character distinct from the at least one first non-alphanumeric character of the first set of special characters. See e.g., Fig. 7, 8, [0045], [0057], (discussing that the symbol @ performs one function, in this case direct message a user, and a second symbol # performs a second function, in this case hashtagging an item.)
	It would have been obvious to a person having ordinary skill in the art before the effective filing of the claimed invention having Killoran and Passmore before them to modify the syntax used of Killoran (e.g., $ASSIGN, $TASK) to use distinct special characters for separate functions as taught by Passmore. One would be motivated to do so to allow users to type shorter content items with easier to remember syntax.

	Hull teaches a similar method comprising generating tasks and assigning them to users associated with a first project folder. See e.g., [0018], [0019], Fig. 4A (tasks are generated and assigned to users in a system and are associated with projects.)
	Regarding the specific term "folder", the examiner first notes that a "folder" is not positively recited in anyway and it is unclear how a "project folder" is different from a project. It is unclear if this is supposed to mean a specific directory on the device where data associated with a project is stored or if this is a more general abstraction. Due do the breadth and the intended use as discussed above, this term is not given patentable weight. The examiner notes however that for a system, such as Hull, to be able to store data together as a "project" that collection of data can be referred to as a "folder."
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention having Killoran and Hull before them to modify the tasks of Killoran-Passmore so that they'd be associated with "project folders" as taught by Hull. One would be motivated to do so to allow the tasks created by Killoran to be tracked as part of a larger endeavor.

With regard to Dependent Claim 2,
generating, by the content management system, a task view comprising a graphical element corresponding to the task and causing, by the content management system, a client device to present the task view on a display of the client device. See e.g., Killoran, Fig. 10 (showing task view on a device). See also Hull, Fig. 4A.

With regard to Dependent Claim 3,
	As discussed with regard to Claim 2, Killoran-Passmore-Hull teaches all of the limitations. Killoran-Hull further teaches wherein the task view further comprises a further graphical tasks status element corresponding to a status of a task. See e.g., Killoran, Fig. 10 (showing status of tasks), Hull, Fig. 4A (status progress bar).

With regard to Dependent Claim 4,
	As discussed with regard to Claim 3, Killoran-Passmore-Hull teaches all of the limitations. Killoran-Hull further teaches receiving, by the content management system, user input corresponding to the graphical task status element associated with a task, the user input changing the status of the task from a first status to a second status, and updating the status of the first task to correspond to the second status. See e.g., Killoran, [0055], (users can send messages which will update the status in the database).

With regard to Dependent Claim 5,
identifying, by the content management system, a second task and a second assignment of the second task to the user associated with the first project. See e.g., Killoran, [0094], (discussing TASK$ email to generate a new task ... examiner notes a skilled artisan would understand that multiple emails with separate tasks could be created).
	Killoran-Passmore-Hull further teaches updating, by the content management system, the task view to include a second graphical element corresponding to the second task and causing, by the content management system, the client device to present the updated task view on a display of the client device. See e.g., Killoran, Fig. 10, (showing multiple tasks assigned to both John and Jane Smith).

With regard to Dependent Claim 6,
	As discussed with regard to Claim 1, Killoran-Passmore-Hull teaches all of the limitations. Killoran-Passmore-Hull further teaches receiving, by the content management system, a request from the user to view project data associated with the first project folder. See e.g., Killoran, Figs. 3, 6 and 8. See also [0039].  These figures all display an "email display window" showing project data. The examiner notes that a skilled artisan would understand that in order to display such an email GUI, a user would need to request that it be displayed ("to view") in some sense, for example, by opening the email or email application.
	Killoran-Passmore-Hull further teaches obtaining, by the content management system, the project data for the first project folder, the project data comprising the content item, project member identifiers and the task, generating, by the content management system, a graphical user interface comprising the project data for the first project folder and causing, by the content management system, a client device to present the graphical user interface on a display of the client device. See e.g., Killoran, Figs. 3, 6, 8, [0039], (showing and discussing the email display window discussed above.  The email is a "content item", the task is described in the email and member identifiers include the name or the email address.)

With regard to Claims 8-13, 
	These claims are similar in scope to Claims 1-6 and are rejected under a similar rationale.

With regard to Claims 15-20,
	These claims are similar in scope to Claims 1-6 and are rejected under a similar rationale.

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Killoran in view of Passmore further in view of Hull further in view of Culver, U.S. Patent #8,788,590 issued July 22, 2014
With regard to Dependent Claim 7,
	As discussed with regard to Claim 1, Killoran-Passmore-Hull teaches all of the limitations. Killoran-Hull further teaches wherein parsing, by the content management system, the content item to identify the task and the assignment of the task to the user associated with the first project folder further comprises identifying a third set of special characters associated with a third indication to add a [status] attribute to the task. See e.g., Killoran, [0053], (can add attributes to update tasks such as "completed", etc.)	
	Although the examiner finds that the term "tag attributes" is broad and as such the status attributes of Killoran likely meet this phrase, the examiner acknowledges these attributes are not the same as how the applicant has used "tags" in their disclosure. In the interests of compact prosecution therefore, the examiner will show such a modification would be obvious to a skilled artisan.
	Culver teaches a similar "content management system" allowing users to track assigned tasks to users and projects via a GUI. Culver further teaches that users can add a tag attribute to the task. See e.g., Col. 10:42-45, ("[T]he tagging sub-module 650 can be used to assign a "tag" to one or more items in the projects and/or user profile databases...")
	It would have been obvious to a person having ordinary skill in the before the effective filing date of the claimed invention having Killoran-Passmore-Hull and Culver before them to modify the attributes of the task in Killoran to add "tag attributes" to be parsed as taught by Culver. One would be motivated to do so to "remind a user of a relationship between a first item and a second item that is somehow related to the first item but is otherwise separate from it." Culver, Col. 10:45-47.

With regard to Dependent Claim 14,
	This claim is similar in scope to Claim 7 and is rejected under a similar rationale.	


Response to Arguments
The double patenting rejection is being maintained, although the examiner notes that the double patenting rejection is now obviousness-type in view of the new Passmore reference.
The examiner has considered applicant’s arguments and finds them persuasive in part. The examiner agrees that the claims do not fall under “managing personal behavior or relationships between people” as that category is described in the MPEP, however does find that the claims do recite mental steps. For example, identifying items, parsing, identifying particular characters and performing specific actions based on the parsing and identifying are all steps a human could do mentally.
The arguments in view of the 35 U.S.C. 103 rejection are moot in view of the new grounds of rejection necessitated by applicant’s arguments.

Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.   
Kofman, U.S. PGPub #2016/0034844 – see e.g., abstract, [0003], discussing using special characters recognized by the content management system to generate tasks.

Examiner has pointed out particular references contained in the prior arts of record in the body of this action for the convenience of the applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and Figures may apply as well.  It is respectfully requested from the applicant, in preparing the response, to consider fully In re Heck, 699 F.2d 1331-33, 216 USPQ 1038-39 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW ELL whose telephone number is (571)270-3264.  The examiner can normally be reached on 9-5, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached at 571-272-1077.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 






/MATTHEW ELL/Primary Examiner, Art Unit 2145